May 5, 2009 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary Plaza Washington, DC 20549 Re: Provectus Pharmaceuticals, Inc. Post-Effective Amendment No. 1 to Form SB-2 (filed on Form S-1/A) SEC File Number: 333-147783 Form A-W Application for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the "Securities Act"), Provectus Pharmaceuticals, Inc., aNevada corporation (the "Company"), hereby requests the immediate withdrawal of its Post-Effective Amendment No. 1 (the "Amendment") to its Registrations Statement on Form SB-2 (S-1/A) (File No. 333-147783) (the "Registration Statement").
